Plaintiffs have appealed from a judgment sustaining an exception of no cause of action and dismissing their suit. *Page 1087 
In disposing of this exception, we must accept as true the well-pleaded facts set out in the petition.
The three plaintiffs are seeking as stockholders to recover against the former directors of the Union National Bank of Ouachita Parish, for the use and benefit of the bank and of all of its stockholders, the sum of $200,000, the amount of the paid-up capital stock, and surplus and undivided profits to the amount of $47,156.18, which they allege was misused, wasted, and lost through the gross mismanagement and fraud of the directors and officers of said bank in making worthless loans, and in applying the moneys of the bank to the benefit of firms and corporations in which some of the directors were interested as members and stockholders.
Plaintiffs allege that they acquired their stock in the year 1912, and that, during that year and in the years 1913 and 1914, the bank was in a prosperous condition; but that in the month of June, 1915, the bank was closed and placed in the hands of a receiver by the Comptroller of Currency.
Plaintiffs aver that the receiver, after paying the larger part of the bank's indebtedness, sold its remaining assets to the People's Investment Company, under the direction of the Comptroller of Currency, and liquidated with the proceeds the balance due by the bank to its creditors.
Plaintiffs further aver that the stockholders, directors, and officers of the People's Investment Company were the directors and officers of the Union National Bank, when its affairs were mismanaged and the moneys of the bank were squandered and dissipated. Plaintiffs allege that the receiver has been discharged and that his bond has been canceled, and "that said bank now owes no debts and is no longer in existence."
The present suit is an aftermath of the decision of this court in Dawkins v. Mitchell, *Page 1088 149 La. 1038, 90 So. 396. Thomas Dawkins, the plaintiff in this case, was plaintiff also in that case, and sued for his own benefit as stockholder to recover damages against the directors of the Union National Bank, on the ground that his shares of stock had been made worthless through the gross negligence and mismanagement of the affairs of the bank, by its directors and officers. The court held in Dawkins v. Mitchell that —
  "Section 5239, U.S. Rev. Stat. [U.S. Comp. St. § 9831], in granting a cause of action to the shareholders, does not contemplate that one of them may sue, for his exclusive benefit, for damages properly belonging to the bank. He may sue, however, the directors who assented to or who were parties to the negligence and maladministration for the loss sustained by the bank in his own behalf and in behalf of all other stockholders, the judgment, when recovered, to inure to and be paid the bank, or its receiver, as the case may be. In such a proceeding it should be alleged, if the bank be in the hands of a receiver, as is the case here, that demand was made on the receiver to sue, and that he failed or refused to bring the suit, or else facts should be alleged showing that it would have been vain to have made such a demand. The receiver, under such circumstances, should be made a party defendant. Chetwood v. California Nat. Bank et al.,113 Cal. 414, 45 P. 704; Zinn v. Baxter, 65 Ohio St. 341,62 N.E. 327; Howe v. Barney et al. (C.C.) 45 F. 668; C.J. vol. 7, p. 793, § 678."
In the present case, however, there is no receiver upon whom a demand may be made to bring the suit, or who, upon refusal, may be made a party defendant. The receiver appointed by the Comptroller of Currency has liquidated the debts of the Union National Bank, and has been discharged, and his bond has been canceled. In addition to this, plaintiffs allege that "said bank is no longer in existence." However, in our opinion, this is an erroneous conclusion of law rather than a well-pleaded fact, as it is clear that a national banking association cannot become dissolved under section 5239 of the U.S. Revised Statutes, unless and until a judgment of a competent federal court, declaring such *Page 1089 
dissolution, has been obtained at the suit of the Comptroller of Currency.
Plaintiffs have not alleged the dissolution of the Union National Bank at the suit of the Comptroller of Currency under this section of the U.S. Revised Statutes.
We cannot assume, therefore, that the corporation has been dissolved, through the forfeiture of its rights, privileges, and franchises, in the manner prescribed by law. National Bank v. Colby (U.S.) 21 Wall. 614, 615, 22 L. Ed. 687.
Under the facts of this particular case, we must consider the Union National Bank as a legal entity, still existing, in so far as concerns its ownership of right of action against the former directors of the bank for damages arising from acts of malfeasance, and fraud in the administration of its affairs. This right of action is an asset of the bank that has not been disposed of, as it is sufficiently plain that the alleged sale of the remaining assets of the bank by the receiver to the People's Investment Company refers only to the physical property, and not to the incorporeal rights of the bank.
Even if we assume in this case that the corporation is still under the control of those who must be made defendants in the present suit, and that the plaintiffs as stockholders, who are the real parties in interest, should be permitted to bring suit in their own behalf and in behalf of all other stockholders, yet the corporation must be made a defendant, as well as the parties sought to be charged, and the decree, if it be against the defendants, must be to compel them to make good to the corporation the corporate money or property lost by the defendants' mismanagement, negligence, and fraud. Howe v. Barney et al. (C.C.) 45 F. 668; Brinckerhoff v. Bostwick, 88 N.Y. 52; Evans v. Brandon, 53 Tex. 56; Allen v. Curtis, 26 Conn. 456; Smith v. Poor, 40 Me. 415, 63 Am. Dec. 672; Carter v. Glass Co.,85 Ind. 180; Dewing v. *Page 1090 
Perdicaries, 96 U.S. 193, 197, 198, 24 L. Ed. 654; Porter v. Sabin, 149 U.S. 478, 13 S. Ct. 1008, 37 L. Ed. 815.
But the Union National Bank is without receiver, or legal representative, and cannot be made a party to the present suit. The remedy lies, therefore, in the application by the stockholders to the Comptroller of Currency for the appointment of a receiver for the purpose of asserting the action of the bank against its former directors for the benefit of the stockholders.
As whatever is claimed in the suit at bar would be an asset in the hands of the receiver if recovered, the case is one where the receiver has been discharged before reducing to his possession all of the assets of an insolvent national bank, and before distributing them among the stockholders. It is clear that the appointment of a new receiver is a proceeding that must be initiated by the Comptroller of Currency alone. U.S. Rev. St. § 5234 et seq. (U.S. Comp. St. § 9821 et seq.).
Judgment affirmed.
ROGERS, J., concurs in the decree.